Exhibit China Green Material Technologies, Inc. Code of Business Conduct & Ethics for Members of the Board of Directors and Executive Officers Responsibilities of Directors and Executive Officers The Board of Directors (the “Board”) of China Green Material Technologies, Inc. (hereinafter, together with its subsidiaries, the “Company”) has adopted this Code of Business Conduct & Ethics (this “Code”) for the members of the Board of Directors and the Executive Officers.For this purpose, “Executive Officers” includes the principal executive officer, principal financial officer, principal accounting officer or controller, and persons performing similar functions, and any other individual considered to be an “executive officer,” as defined under the regulations of the Securities and Exchange Commission (the “SEC”), of the Company. Each Director and Executive Officer of the Company (hereinafter, “Associates”) shall be required to comply with this Code. If any Associate believes that an act prohibited under this Code has occurred, then he or she shall promptly report such prohibited act to the Chairman of the Board, the Chief Executive Officer and the Chief Financial Officer. While this is the preferred reporting procedure, any Associate should feel free instead to report any such alleged prohibited act to the Chairman of the Audit Committee or the Chairman of the Nominating & Corporate Governance Committee, if any. The Board (or, at the discretion of the independent members of the Board, the Nominating & Corporate Governance Committee, if any) will review and investigate any such reported alleged prohibited act, without the participation of any Director who may be the subject of such report. If the Board determines that any such act represents a violation under this Code, then appropriate remedial or disciplinary action will be taken.
